Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 1

TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
is made as of June 8, 2011 by and among Central Garden & Pet Company, a Delaware
corporation (the “Company”), the institutions listed on the signature pages
hereto and JPMorgan Chase Bank, National Association, as the administrative
agent for the “Lenders” referred to below (the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the “Credit Agreement” referred to below.

W I T N E S S E T H:

WHEREAS, the signatories hereto, other than the financial institutions party
hereto that are designated as “New Lenders” on the signature pages hereto (such
financial institutions, the “New Lenders”), are parties to that certain Amended
and Restated Credit Agreement, dated as of June 25, 2010, among the Company, the
Subsidiary Borrowers from time to time parties thereto, the financial
institutions from time to time parties thereto (including any New Lenders, the
“Lenders”) and the Administrative Agent (as the same may from time to time be
amended, restated, supplemented or otherwise modified, the “Credit Agreement”);
and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Lenders and the Administrative Agent have agreed to the following amendments to
the Credit Agreement.

1. Amendments. Effective as of the date hereof and subject to the satisfaction
of the conditions precedent set forth in Section 3 below, the Credit Agreement
is hereby amended as follows:

(a) Section 1.01 is hereby amended to add the following new definition in the
appropriate alphabetical location:

“First Amendment Effective Date” means June 8, 2011.

(b) The definition of “Aggregate Revolving Commitment” appearing in Section 1.01
is hereby amended and restated in their entirety as follows:

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions of this Agreement. As of the First
Amendment Effective Date, the Aggregate Revolving Commitment is $375,000,000.



--------------------------------------------------------------------------------

(c) The definition of “Applicable Rate” appearing in Section 1.01 is hereby
amended to (x) replace the table appearing therein with the table appearing
below:

 

Pricing
Level:

  

Total Leverage Ratio:

   Revolving Loan
Eurocurrency
Spread and
Letter of Credit
Participation Fees:     Revolving Loan
ABR Spread:     Commitment Fee
Rate:  

Level I

   < 1.75 to 1.00      1.75 %      0.75 %      0.30 % 

Level II

  

> 1.75 to 1.00 but

< 2.25 to 1.00

     2.00 %      1.00 %      0.35 % 

Level III

  

> 2.25 to 1.00 but

< 2.75 to 1.00

     2.25 %      1.25 %      0.40 % 

Level IV

  

> 2.75 to 1.00 but

< 3.25 to 1.00

     2.50 %      1.50 %      0.45 % 

Level V

   > 3.25 to 1.00      2.75 %      1.75 %      0.50 % 

and

(y) replace clause (c) thereof with clause (c) appearing below:

(c) notwithstanding the foregoing, Pricing Level V shall be deemed to be
applicable for the period from the First Amendment Effective Date until the
Administrative Agent’s receipt of the applicable Financials for the Company’s
first fiscal quarter ending after the First Amendment Effective Date and
adjustments to the Pricing Level then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

(d) The definition of “Revolving Loan Maturity Date” appearing in Section 1.01
is hereby amended and restated in its entirety as follows:

“Revolving Loan Maturity Date” means June 8, 2016.

(e) Section 6.15(a) of the Credit Agreement is hereby amended to replace the
reference to “2.75 to 1.00” appearing at the end thereof with a reference to
“2.50 to 1.00”.

(f) Schedule 2.01 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on and attached as Annex I hereto.

2. Commitment Increase; New Lenders; Departing Lenders.

(a) Effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3 below, the Aggregate Revolving
Commitment shall be increased to $375,000,000, and the Revolving Commitments of
the Lenders shall be restated to the extent reflected on the restated Schedule
2.01 attached as Annex I hereto.

 

2



--------------------------------------------------------------------------------

(b) Each New Lender is entering into this Amendment and the Credit Agreement as
a new Lender under the Credit Agreement. Upon the effectiveness hereof, each New
Lender:

(i) shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and shall have the obligations of a Lender thereunder and shall be a
Lender for all purposes under the Loan Documents.

(ii) represents and warrants that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to become a Lender under the Credit Agreement on the basis
of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender;

(iii) agrees that it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents; and

(iv) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Credit Agreement and the Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto.

(c) The parties hereto hereby acknowledge and agree that CIBC, Inc. (the
“Departing Lender”) is entering into this Amendment solely to evidence its exit
from the Credit Agreement. Upon the effectiveness hereof (including, without
limitation, the payment described in Section 3(f) below), (i) the Departing
Lender shall no longer constitute a “Lender” for all purposes under the Loan
Documents (and the defined term “Lenders” in the Credit Agreement shall exclude
the Departing Lender) as evidenced by its execution and delivery of its
signature page hereto, (ii) the Departing Lender shall no longer be a party to
the Credit Agreement, (iii) the Departing Lender shall no longer have any
obligations under any of the Loan Documents and shall be released from any
obligation or liability under the Credit Agreement and (iv) the Departing
Lender’s “Commitment” under the Credit Agreement shall be immediately terminated
and be of no further force and effect, in each case, without further action
required on the part of any Person. Without limiting the foregoing, the parties
hereto (including the Departing Lender) hereby agree that the consent of such
Departing Lender shall be limited to the acknowledgements and agreements set
forth in this Section 2(c) and shall not be required as a condition to the
effectiveness of any other amendments set forth herein.

3. Conditions of Effectiveness. This Amendment shall become effective as of the
date hereof if, and only if on such date:

(a) The Administrative Agent shall have received duly executed copies of this
Amendment from the Company and each Lender (including each New Lender and each
Departing Lender);

(b) The Administrative Agent has received duly executed copies of the
Reaffirmation in the form of Exhibit A attached hereto from each Subsidiary
Guarantor;

 

3



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a secretary’s certificate of
each Borrower and Subsidiary Guarantor confirming or supplementing the matters
set forth in the most recent secretary’s certificate delivered by such Borrower
or Subsidiary Guarantor in connection with the Credit Agreement, which
certificate shall certify resolutions of the board of directors of such Borrower
or Subsidiary Guarantor authorizing the execution, delivery and performance of
the Amendment and the Loan Documents (after giving effect to the Amendment);

(d) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the date
hereof) of (i) Orrick, Herrington & Sutcliffe LLP, special counsel for the Loan
Parties, addressing matters of California, New York and Delaware law, and
(ii) local Arizona, Georgia and Wisconsin counsel for the domestic Loan Parties
which are Material Subsidiaries or Subsidiaries that are required to be
Subsidiary Guarantors as of the date hereof in order for the Company to comply
with Section 6.14 of the Credit Agreement, in each case, with respect to general
corporate and organizational matters, due authorization, execution and delivery
of the Amendment, absence of conflicts with law and material agreements, no
disturbance of prior security interest, the enforceability of this Amendment and
the Credit Agreement (as amended by the Amendment) and such other matters as the
Administrative Agent shall reasonably request;

(e) the Administrative Agent shall have administered the reallocation of the
Revolving Credit Exposures on the effective date of such increase ratably among
the Revolving Lenders (including the New Lenders) after giving effect to the
increase to the Aggregate Revolving Commitment; provided, that (i) the Company
hereby agrees to compensate the Lenders for all losses, expenses and liabilities
incurred by any Lender (including any Departing Lender) in connection with the
sale or assignment of any Eurocurrency Loan resulting from such reallocation on
the terms and in the manner set forth in Section 2.16 of the Credit Agreement,
and (ii) the Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in the Credit Agreement shall not apply to the reallocation of
Revolving Credit Exposures effected pursuant to this clause (e);

(f) the Departing Lender shall have received payment in full in cash in
immediately available funds of all of the Obligations owing to it under the
Credit Agreement;

(g) The Administrative Agent shall have received any and all documentation
required to be delivered by each New Lender pursuant to the terms of the Credit
Agreement, duly completed and executed by such New Lender;

(h) The Administrative Agent shall have received all fees and expenses of the
Administrative Agent (including, to the extent invoiced, attorneys’ fees and
expenses) in connection with the Credit Agreement (including this Amendment);
and

(i) The Lead Arrangers and the Administrative Agent, including for the benefit
of the Lenders (other than the Departing Lender), shall have received all fees
payable in connection with the Credit Agreement (including this Amendment) as
separately agreed.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

(a) The Company has the power and authority and legal right to execute and
deliver this Amendment and the Credit Agreement (as modified hereby) and to
perform its obligations hereunder and thereunder. The execution and delivery by
the Company of this Amendment and the performance of its obligations hereunder
and under the Credit Agreement (as modified hereby) have been duly authorized by

 

4



--------------------------------------------------------------------------------

proper proceedings, and this Amendment and the Credit Agreement (as modified
hereby) constitute legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) Neither the execution and delivery by the Company of this Amendment, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof or of the Credit Agreement (as modified hereby) (i) will
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (ii) will violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
(iii) will violate or result in a default under any indenture, agreement or
other instrument evidencing Material Indebtedness binding upon the Company or
any of its Subsidiaries or its assets (including, without limitation, the Senior
Subordinated Note Indenture and the Senior Subordinated Notes), or give rise to
a right thereunder to require any payment to be made by the Company or any of
its Subsidiaries or (iv) will result in the creation or imposition of any Lien
on any asset of the Company or any of its Subsidiaries, other than Liens created
under the Loan Documents.

(c) As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Company set forth in the Credit Agreement
(as modified hereby) and the other Loan Documents are true and correct in all
material respects (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date).

5. Reference to and Effect on the Credit Agreement and Loan Documents.

(a) Upon the effectiveness of this Amendment, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as modified hereby. This Amendment is a Loan
Document pursuant to the Credit Agreement and shall (unless expressly indicated
herein or therein) be construed, administered, and applied, in accordance with
all of the terms and provisions of the Credit Agreement.

(b) The Company (i) agrees that this Amendment and the transactions contemplated
hereby shall not limit or diminish the obligations of the Company arising under
or pursuant to the Credit Agreement and the other Loan Documents to which it is
a party, (ii) reaffirms its obligations under the Credit Agreement and each and
every other Loan Document to which it is a party (including, without limitation,
each applicable Collateral Document), (iii) reaffirms all Liens on the
Collateral which have been granted by it in favor of the Administrative Agent
(for itself and the other Holders of Secured Obligations) pursuant to any of the
Loan Documents, and (iv) acknowledges and agrees that, except as specifically
modified above, the Credit Agreement and all other Loan Documents executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or the Lenders, nor constitute a waiver of or
consent to any modification of any provision of the Credit Agreement or any
other Loan Documents executed and/or delivered in connection therewith.

6. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

 

5



--------------------------------------------------------------------------------

7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by means of facsimile
or electronic transmission), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.

*******

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

CENTRAL GARDEN & PET COMPANY,

as the Company

By:  

/s/ Lori Varlas

Name:   Lori Varlas

Title:

  Senior Vice President, Chief Financial Officer and Secretary

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent, the Issuing
Bank, the Swingline Lender and a Lender By:  

/s/ Alex Rogin

Name:   Alex Rogin Title:   Vice President

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Gordon R. Watt

Name:   Gordon R. Watt Title:   Managing Director

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Phitsanu J. Kochaphum

Name:   Phitsanu J. Kochaphum Title:   Regional Vice President

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender By:  

/s/ Scott J. Lorimer

Name:   Scott J. Lorimer Title:   Its Duly Authorized Signatory

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”
NEW YORK BRANCH,

as a Lender

By:  

/s/ Marina Kremer

Name:   Marina Kremer Title:   Executive Director By:  

/s/ Sue Chen-Holms

Name:   Sue Chen-Holms Title:   Vice President

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COBANK, ACB,
as a Lender By:  

/s/ Alan V. Schuler

Name:   Alan V. Schuler Title:   Vice President

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYSS BANK PLC,
as a New Lender By:  

/s/ Diane Rolfe

Name:   Diane Rolfe Title:   Director

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as a Lender By:  

/s/ J. Casey Cosgrove

Name:   J. Casey Cosgrove Title:   Director

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UNION BANK, N.A.,
as a Lender By:  

/s/ Elizabeth Gallagher

Name:   Elizabeth Gallagher Title:   Assistant Vice President

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kurban H. Merchant

Name:   Kurban H. Merchant Title:   Vice President

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a New Lender By:  

/s/ Steve D. Clear

Name:   Steve D. Clear Title:   Vice President

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director By:  

/s/ Vincent D’Amore

Name:   Vincent D’Amore Title:   Director

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

The undersigned Departing Lender hereby
acknowledges and agrees that, from and after the
First Amendment Effective Date (as defined in this
Amendment), it is no longer a party to the Credit
Agreement. CIBC, INC., By:  

/s/ Eoin Roche

Name:   Eoin Roche Title:   Executive Director By:  

/s/ Robert Casey

Name:   Robert Casey Title:   Executive Director

 

Signature Page to Amendment No. 1

to Central Garden & Pet Company Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE 2.01

COMMITMENTS

Revolving Commitments

 

LENDER

   REVOLVING
COMMITMENT  

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

   $ 47,500,000   

SUNTRUST BANK

   $ 47,500,000   

BANK OF THE WEST

   $ 42,500,000   

GENERAL ELECTRIC CAPITAL CORPORATION

   $ 42,500,000   

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”
NEW YORK BRANCH

   $ 32,500,000   

COBANK, ACB

   $ 32,500,000   

BARCLAYS BANK PLC

   $ 27,500,000   

BANK OF AMERICA, N.A.

   $ 25,000,000   

UNION BANK, N.A.

   $ 22,500,000   

U.S. BANK NATIONAL ASSOCIATION

   $ 22,500,000   

COMERICA BANK

   $ 20,000,000   

DEUTSCHE BANK AG NEW YORK BRANCH

   $ 12,500,000   

AGGREGATE REVOLVING COMMITMENT

   $ 375,000,000   



--------------------------------------------------------------------------------

EXHIBIT A

Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of Amendment
No. 1, dated as of June 8, 2011 (the “Amendment”), to the Amended and Restated
Credit Agreement, dated as of June 25, 2010, by and among Central Garden & Pet
Company, a Delaware corporation (the “Company”), the Subsidiary Borrowers from
time to time parties thereto, the financial institutions from time to time
parties thereto (the “Lenders”) and JPMorgan Chase Bank, National Association,
as the administrative agent for the Lenders (the “Administrative Agent”) (as
amended by the Amendment, and as the same may from time to time hereafter be
amended, restated, supplemented or otherwise modified, the “Credit Agreement”).
Capitalized terms used in this Reaffirmation and not defined herein shall have
the meanings given to them in the Credit Agreement.

Each of the undersigned, by its signature below, hereby (a) acknowledges and
consents to the execution and delivery of the Amendment by the parties thereto,
(b) agrees that the Amendment and the transactions contemplated thereby shall
not limit or diminish the obligations of such Person arising under or pursuant
to the Collateral Documents and the other Loan Documents to which it is a party,
(c) reaffirms all of its obligations under the Loan Documents to which it is a
party, (d) reaffirms all Liens on the Collateral which have been granted by it
in favor of the Administrative Agent (for itself and the other Holders of
Secured Obligations) pursuant to any of the Loan Documents, and (e) acknowledges
and agrees that each Loan Document executed by it remains in full force and
effect and is hereby reaffirmed, ratified and confirmed. All references to the
Credit Agreement contained in any Loan Document shall be a reference to the
Credit Agreement as so modified by the Amendment and as the same may from time
to time hereafter be amended, restated, supplemented or otherwise modified. The
Amendment is a Loan Document pursuant to the Credit Agreement and shall (unless
expressly indicated therein) be construed, administered, and applied, in
accordance with all of the terms and provisions of the Credit Agreement.

Each of the undersigned hereby represents and warrants for itself on and as of
the date hereof that each representation and warranty by the undersigned in each
Loan Document to which it is a party is true and correct in all material
respects, except to the extent that such representation or warranty expressly
relates to an earlier date (in which case such representation and warranty shall
be true and correct in all material respects as of such earlier date).

All references to the Credit Agreement contained in the Loan Documents shall be
a reference to the Credit Agreement as so modified by the Amendment and as the
same may from time to time hereafter be amended, restated or otherwise modified.

Dated as of June 8, 2011



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Reaffirmation has been duly executed as of the date
first written above.

 

ALL-GLASS AQUARIUM CO., INC. B2E BIOTECH, LLC B2E CORPORATION FARNAM COMPANIES,
INC. FOUR PAWS PRODUCTS, LTD. CEDAR WORKS, LLC GRANT LABORATORIES, INC. GRO TEC,
INC. GULFSTREAM HOME & GARDEN, INC. INTERPET USA, LLC KAYTEE PRODUCTS
INCORPORATED MATSON, LLC MATTHEWS REDWOOD AND NURSERY SUPPLY, INC. NEW ENGLAND
POTTERY, LLC PENNINGTON SEED, INC. PENNINGTON SEED, INC. OF NEBRASKA PETS
INTERNATIONAL, LTD. SEEDS WEST, INC. T.F.H. PUBLICATIONS, INC. WELLMARK
INTERNATIONAL

 

For each of the foregoing entities: By:  

 

Name:   [                             ]   [                             ]

 

Signature Page to Reaffirmation